REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1 and 11 all comprise (or are significantly similar to), among other things, extracting, from an online connection network, digital data comprising target profile data and current profile data; wherein the target profile data is associated with an online submission process; wherein the current profile data is associated with a node of the online connection network; generating, using a machine learning model, a boundary model based on a portion of the digital data; predicting, using a prediction model, attribute data that is associated with a positive outcome based on the boundary model and the digital data; classifying, by the machine learning model, the current profile data that is associated with positive outcomes; computing gap data as a measure of a distance between the current profile data and a side of a boundary line of the boundary model that is associated with positive outcomes; inputting the gap data into an active learning process; identifying, by the active learning process, a portion of the attribute data that is in the target profile data but is not in the current profile data; determining that a sub-portion of the attribute data added to the current profile data minimizes the distance between the current profile data and the side of the boundary line of the boundary model that is associated with the positive outcomes; outputting the attribute data to a downstream process or an automated digital assistant or the online connection network or through an online learning system; and associating, based on the sub-portion of the attribute data, a particular segment of video content with the node through the downstream process or the automated digital assistant or the online connection network or the online learning system; wherein the method is performed by one or more computing devices. The remaining dependent claims further limit the invention. 

Examiner supplements the record. Examiner begins with the 101. Examiner believes that there is a serious question as to whether the claims are eligible. Examiner rejected Claim 1 under two possible judicial exceptions – mathematical concepts and observation and judgement. Claim 1 is accurately described as using machine learning on a computer to perform the acts that would be performed by any job placement service or headhunter would do in the analog world. Specifically, it calls for an analysis to determine what are the critical skills that are missing from a potential recruit’s resume. This is simply a command to take an otherwise analog act and “do it on a computer” using mathematics that were known prior to the instant invention.
Examiner made no 101 rejection to Claims 7-9 because they at least implied that training would be done. Amended Claim 1 “associates” “a particular segment of video content” with the user “based on the sub-portion of the attribute data” (i.e. the critical resume quality). This at least implies that there is a practical application – the user was deficient in skillset, and the system will teach the user the missing information. This is an “application” of the math/observation and judgement that “is meaningful” because it provides the proper learning to the user. Therefore, it passes the Office’s test of what constitutes a practical application.
Examiner writes primarily to advise the Applicant and the record that Examiner questions whether this constitutes an eligible claim under CAFC jurisprudence. Under the Office standard, Examiner is not allowed to consider the fact that educating someone once a deficiency has been determined is entirely conventional. That is because “whether a claim element constitutes conventional subject matter” is only to be considered under Step 2B, not Step 2A of the Office’s guidance. It seems to Examiner that using math (preexisting math, no less) to convert a conventional analog analysis into the digital realm, and then performing insignificant post-solution activity pursuant to that analysis is precisely the type of act of Alice v. CLS Bank sought to prevent. Moreover, the prior art performed a similar gap analysis on a computer and responded to determining the gap by presenting the user with books, dvds or software related to the missing skill. (See Rennison) In other words, the only addition to the art could be the particular math steps (a fundamental building block; “determining that a sub-portion of the attribute data added to the current profile data minimizes the distance between the current profile data and the side of the boundary line of the boundary model that is associated with positive outcomes”) or the general functional statement of using machine learning (a field; “generating, using a machine learning model, a boundary model based on a portion of the digital data”), both of which would raise serious eligibility concerns.
Examiner’s secondary function is to help Applicant find patentable, which inherently requires eligible, subject matter. But Examiner’s primary function is to apply Office procedure with respect to patentability. Consequently, Examiner highlights the concern for any future tribunal and withdraws the rejection.
With respect to the 103 rejection, Examiner thinks the best prior art is of record. Rennison is very close but-for the particular gap analysis claimed, and Ben-Hur discloses such a gap analysis. Examiner acknowledges, as Applicant has argued, that the Ben-Hur teaching is not exactly what is claimed (See, e.g., Remarks, 10/14/2021, pgs. 8-10). But because Examiner believes that 101 is the more important question here, Examiner is content to withdraw the 103 if this is indeed the type of advancement that is eligible for protection in patent law. This is not a convoluted or intensely expert fact pattern – the problem is familiar to the lay person and the analysis is not complex – so any later review can focus on the question of obviousness as it relates to machine learning in this particular context.
Examiner withdraws the 101 and 103 rejections. No other rejections are proper. All claims are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449